Citation Nr: 1201237	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for degenerative changes of the right knee, to include as to due service-connected residuals of a left knee injury.   



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976 and February 2003 to March 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied entitlement to service connection for degenerative changes of the right knee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before the Board at the local RO using videoconferencing techniques (Video Conference hearing) in January 2010.  In an April 13, 2010, letter the RO notified him that his hearing was scheduled on April 30, 2010.

In a statement from his representative dated April 15, 2010, the Veteran reported that he was scheduled to be out of state for his job from April 25 to May 1, 2010, and he would, therefore, not be able to attend the hearing.  It was requested that the hearing be rescheduled.

An appellant or an appellant's representative may request that a hearing be rescheduled at any time up to two weeks prior to the scheduled date of the hearing.  38 C.F.R. §§ 20.702(c), 20.704(c) (2011).

While the letter was not received by the Board until after the date of the hearing, the Board will allow this request for a new hearing, as the Veteran's representative submitted the letter within two days after the hearing notification letter was issued and was received by the RO five days after that.  Hence, the Veteran's hearing should be rescheduled.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing using videoconferencing techniques, or in person if preferred, in accordance with applicable provisions.  If appellant no longer desires a hearing, he should so indicate in writing to the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


